ORDER

PER CURIAM.
Joseph Bramer and Lisa Rozier appeal from the judgment entered following a jury trial awarding punitive damages against them. Respondents, Vicky Czapla and Tracee Davis, filed a cross-appeal as to the trial court’s denial of their attorney’s fees. We affirm.
No error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).